DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 2-10 are objected to because of the following informalities: 
Claim 2 recites “the chocks being triangular in shape”. This should read as “the chocks are each triangular in shape” (emphasis added).
Claim 3 recites “the chocks having a distal channel”. This should read as “the chocks each have a distal channel” (emphasis added).
Claim 4 recites “the chocks having a proximal channel”. This should read as “the chocks each have a proximal channel” (emphasis added).
Claim 5 recites “inserting the lanyard into chocks”. This should read as “inserting the lanyard into the chocks” (emphasis added).
Claims 6-10 each recite “the step”. This should read as “a step” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the lanyard" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the proximal channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the chock in front of the tire" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the chock in front of the tire" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the distal channel" in line 3.  There is insufficient antecedent 
basis for this limitation in the claim.
Claim 8 recites the limitation "the chock behind the tire" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the distal channel" in line 2.  There is insufficient antecedent 
basis for this limitation in the claim.
Claim 9 recites the limitation "the chock in front of the tire" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the distal channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected based on its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agtuca (US 2002/0005321).
Regarding Claim 1, Agtuca discloses a system for chocking tires comprised of the following parts: at least two chocks (Agtuca: Fig. 1-3; 10) for preventing a tire from moving fore and aft; and a lanyard (Agtuca: Fig. 2-3; 80) for securing the chocks against the tire.
Regarding Claim 2, Agtuca discloses the system for chocking tires of claim 1, wherein the chocks (Agtuca: Fig. 1-3; 10) being triangular in shape.
Regarding Claim 3, Agtuca discloses the system for chocking tires of claim 1, wherein the chocks having a distal channel (Agtuca: Fig. 3; 60) along their longitudinal axis.
Regarding Claim 4, Agtuca discloses the system for chocking tires of claim 1, wherein the chocks having a proximal channel (Agtuca: Fig. 3; 60) along their longitudinal axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Piel (US 3,026,973) in view of Ericson (US 2003/0047391).
Regarding Claim 5, Piel discloses a method for chocking tires, the method comprised of the following steps: positioning chocks (Piel: Fig. 1-2; 11, 16-17, 19, 20-23) around the tire (Piel: Fig. 1-2; 13); drawing the lanyard (Piel: Fig. 1-2; 10) around the tire; and tensioning the lanyard (Piel: Col. 2, Ln. 60-70).
Piel fails to disclose a step of inserting the lanyard into chocks. However, Ericson teaches a step of inserting a lanyard (Ericson: Fig. 2; 300) into a chock (Ericson: Fig. 2; 100).
Piel and Ericson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. holding clamps and preventing an item from unwanted movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each chock in Piel with the channel from Ericson, with a reasonable expectation of success, in order to provide a means for each chock to receive and engage a portion of the lanyard, thereby further securing the system against unwanted slippage or release of the lanyard (Ericson: [0021]; Piel: Col. 2, Ln. 70-72; Col. 3, Ln. 1-2).
Regarding Claim 6, Piel, as modified, teaches the method for chocking tires of claim 5, wherein the positioning the chocks (Piel: Fig. 1-2; 11, 16-17, 19, 20-23) includes the step of positioning one chock in front of the tire (Piel: Fig. 1-2; 13) and one chock behind the tire.
Regarding Claim 7, Piel, as modified, teaches the method for chocking tires of claim 5, wherein the drawing a lanyard (Piel: Fig. 1-2; 10) around the tire (Piel: Fig. 1-2; 13) includes the step of drawing the lanyard out from the proximal channel of the chock in front of the tire. [Note: The lanyard in Piel is drawn out from the concave channel formed by elements 16 and 23 of the chocks when tightening the chocks.]
Regarding Claim 8, Piel, as modified, teaches the method for chocking tires of claim 5, wherein the inserting the lanyard into chocks (Piel: Fig. 1-2; 11, 16-17, 19, 20-23) includes the step of inserting the lanyard drawn out of the chock in front of the tire (Piel: Fig. 1-2; 13) and into the distal channel (Ericson: Fig. 2; 114S) of the chock behind the tire.
Regarding Claim 9, Piel, as modified, teaches the method for chocking tires of claim 5, wherein the inserting the lanyard (Piel: Fig. 1-2; 10) into chocks (Piel: Fig. 1-2; 11, 16-17, 19, 20-23) includes the step of inserting the lanyard back into the distal channel (Ericson: Fig. 2; 114S) of the chock in front of the tire.
Regarding Claim 10, Piel, as modified, teaches the method for chocking tires of claim 5, wherein the tensioning the lanyard (Piel: Fig. 1-2; 10) includes the step of tightening the lanyard until the chocks press against the tire (Piel: Fig. 1-2; 13)  and cause the chocks to compress and secure the lanyard in the distal channels (Piel: Col. 2, Ln. 60-70).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631